848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clifton JOHNSON, Plaintiff-Appellant,v.Christine BARNES;  Michael Ramsey, Defendants-Appellees.
No. 88-7013.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 25, 1988.Decided:  May 18, 1988.

Robert Clifton Johnson, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  We therefore affirm the judgment below on the reasoning of the district court.  Johnson v. Barnes, C/A No. 87-2913-N (D.Md. Dec. 3, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.